          Case 2:18-cv-00320-DAK Document 13 Filed 10/26/18 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

WESLEY THOMPSON,
                                                        ORDER
                        Petitioner,

v.

WARDEN BENZON,                                          Case No. 2:18-CV-320 DAK
                        Respondent.                     District Judge Dale A. Kimball



        Petitioner, Wesley Thompson, filed a habeas corpus petition under 28 U.S.C.S. § 2254

(2018). He also moves for appointed counsel.

        The Court notes that Petitioner has no constitutional right to appointed pro bono counsel

in a federal habeas corpus case.1 Moreover, because no evidentiary hearing is required here,

Petitioner has no statutory right to counsel.2 However, the Court may in its discretion appoint

counsel when "the interests of justice so require" for a "financially eligible person" bringing a §

2254 petition.3

        The Court has reviewed the filings in this case and determines that justice does not

require appointed counsel at this time. First, it is yet unclear that Petitioner has asserted any

colorable claims.4 Second, Petitioner has shown "the ability to investigate the facts necessary for

[the] issues and to articulate them in a meaningful fashion."5 Finally, the issues in this case


1
  See United States v. Lewis, No. 97-3135-SAC, 91-10047-01-SAC, 1998 WL 1054227, at *3 (D. Kan. December 9,
1998).
2
  See Rule 8(c), Rs. Governing § 2254 Cases in U.S. Dist. Courts.
3
  See 18 U.S.C.S. § 3006A(a)(2)(B) (2018).
4
  See Lewis, 1998 WL 1054227, at *3; Oliver v. United States, 961 F.2d 1339, 1343 (7th Cir. 1992).
5
  Lewis, 1998 WL 1054227, at *3; Oliver, 961 F.2d at 1343.
              Case 2:18-cv-00320-DAK Document 13 Filed 10/26/18 Page 2 of 3




appear "straightforward and not so complex as to require counsel's assistance."6 The Court thus

denies for now Petitioner's motion for appointed counsel.

            IT IS HEREBY ORDERED that:

            (1) Petitioner's motion for appointed counsel is DENIED.7 However, if it later appears

that counsel may be needed or of specific help, the Court may appoint an attorney to appear on

Petitioner's behalf, without further prompting by Petitioner.

            (2) Petitioner’s motion for service of process is GRANTED.8 The Clerk of Court must

serve upon Respondent(s) copies of this Order and the Petition.9

            (3) Within forty-five days, Respondent(s) must answer the Petition. "The answer must

address the allegations of the petition. It must also state whether any claim is barred by a failure

to exhaust state remedies, a procedural bar, non-retroactivity, or a statute of limitations."10

Respondent(s) must also consider whether this is a second or successive petition.11

            (4) The answer of Respondent(s) must comply with Rule 5 of the Rules Governing §

2254 Cases in the United States District Court.

            (5) If Respondent(s) request(s) denial of the petition, Respondent(s) shall prepare a

proposed order, in Times New Roman font, which should outline the undisputed facts (including

relevant procedural history), apply the relevant legal authorities, and set forth the requested




6
  Lewis, 1998 WL 1054227, at *3; Oliver, 961 F.2d at 1343.
7
  (Doc. No. 2.)
8
  (Doc. No. 6.)
9
  (Doc. No. 1); R. 4, Rs. Governing § 2254 Cases in the U.S. Dist. Courts. ("In every case [in which a response is
ordered], the clerk must serve a copy of the petition and any order on the respondent and on the attorney general or
other appropriate officer of the state involved.").
10
   R. 5, Rs. Governing § 2254 Cases in the U.S. Dist. Courts.
11
     See 28 U.S.C.S. 2244 (2018).


                                                                                                                       2
              Case 2:18-cv-00320-DAK Document 13 Filed 10/26/18 Page 3 of 3




judgment. Defendants shall file the proposed order in the CM/ECF system and submit a

proposed order for denying the petition, in word processing format, to:

utdecf_prisonerlitigationunit@utd.uscourts.gov.

           (6) Within thirty days after the answer and proposed order are filed by Respondent(s),

Petitioner must file any objections.12

           (7) Petitioner’s motions for summary judgment and discovery are DENIED as premature.

(Doc. Nos. 3 & 10.)

           (8) Petitioner’s motion to proceed in forma pauperis is DENIED. (Doc. No. 8.) Petitioner

has already paid the filing fee.

                    DATED this 26th day of October, 2018.

                                                        BY THE COURT:



                                                        JUDGE DALE A. KIMBALL
                                                        United States District Court




12
     R. 5(e), Rs. Governing § 2254 Cases in the U.S. Dist. Courts.



                                                                                                    3
